Citation Nr: 1612392	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-09 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2. Entitlement to service connection for sleep apnea. 

3. Entitlement to an initial compensable disability rating for pleural plaques prior to March 10, 2014, and to a disability rating in excess of 10 percent thereafter. 

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Michael Dyer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from June 1964 to July 1974, and had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012, January 2013, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The November 2012 rating decision granted service connection for pleural plaques due to asbestos exposure and assigned an initial noncompensable disability rating, effective March 22, 2012, the date of claim.  The January 2013 rating decision denied service connection for sleep apnea.  The January 2013 rating decision also denied service connection for bilateral hearing loss.  However, in his March 2013 Notice of Disagreement, the Veteran specified that the issue he wanted to appeal was service connection for sleep apnea.  He did not submit new and material evidence regarding hearing loss within one year of the January 2013 rating decision.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011).  No pertinent evidence was received within one year of the January 2013 rating decision that needed to be explicitly considered by VA during that period.  See Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  The January 2013 rating decision is final with respect to the claim for service connection for hearing loss.  

In a September 2014 rating decision, the RO increased the Veteran's disability rating for pleural plaques from noncompensable to 10 percent, effective March 10, 2014.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a hearing in April 2015 before the undersigned.  A copy of the transcript is of record.  

In June 2015, the RO denied the Veteran's petition to reopen a claim of service connection for bilateral hearing loss.  He properly perfected the issue to the Board in December 2015 and specifically stated that he did not want a hearing.  The issue was certified to the Board in February 2016.  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that that his pleural plaques resulted in his retirement.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for pleural plaques.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board notes that in December 2014, the Veteran's attorney filed a VA Form 21-22a.  VA subsequently informed him that he could not represent the Veteran because he was not accredited by VA.  In August 2015, the Veteran's attorney informed VA that he accidentally classified himself as an attorney on the form and instead intended to be classified as an individual providing representation under 38 C.F.R. § 14.630.  Under this section, "[a]ny person" may be authorized to prosecute one claim, one time only, regardless of accreditation status.  However, in September 2015, the Veteran's attorney became accredited and is therefore, the Veteran's proper representative for the issues listed above.

The issues of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have sleep apnea due to any incident of his active duty service, including exposure to asbestos. 

2. Prior to March 10, 2014, the Veteran's pulmonary function test (PFT) results did not show that he had a forced vital capacity (FVC) of 75 to 80 percent predicted, or a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) test of 66 to 80 percent predicted.  

3. As of March 10, 2014, to November 11, 2014, the Veteran's PFT results did not show that he had an FVC of 65 to 74 percent predicted or a DLCO (SB) of 56 to 65 percent predicted.

4. Beginning November 12, 2014, the Veteran's DLCO (SB) was 59 percent predicted.  


CONCLUSIONS OF LAW

1. The Veteran's sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2. Prior to March 10, 2014, the criteria for an initial compensable disability rating for pleural plaques were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.31, 4.97, Diagnostic Code 6833 (2015).

3. As of March 10, 2014, to November 11, 2014, the criteria for disability rating in excess of 10 percent for pleural plaques were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6833 (2015).

4. Beginning November 12, 2014, the criteria for a 30 percent disability rating, but no higher, for pleural plaques were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6833 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Prior to initial adjudication, a letter dated in September 2012 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to his increased rating claim, the appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran in October 2012 connection with his respiratory disorder claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  In January 2013, an opinion regarding sleep apnea was provided by the October 2012 VA examiner.  The examiner provided a rationale for her opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Veteran was also afforded VA examinations in October 2012 and May 2014 to evaluate the severity of his pleural plaques.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, include PFT results, and because they describe his pleural plaques in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing before the undersigned in April 2015.  The hearing focused on the elements necessary to substantiate his claims and, through his testimony and his attorney's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with sleep apnea by a sleep study, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  Additionally, the record shows that he was exposed to asbestos during service, satisfying the second element of a service connection claim.  Id.  

However, the nexus requirement of a service connection claim has not been satisfied.  The Veteran underwent a VA examination in October 2012, at which a diagnosis of sleep apnea was noted but no opinion was provided.  In January 2013, the examiner who conducted the October 2012 examination stated that it was less likely that his sleep apnea was due to exposure to asbestos in service because, "[t]here is a lack of medical evidence to support a relationship between asbestos and sleep apnea."  The examiner did not lay out her thought process from the facts to her conclusion or list examples of medical evidence.  However, her opinion is clear such that the Board can reasonably draw the necessary inference that she reviewed medical evidence regarding the existence of a relationship between asbestos exposure and sleep apnea and found none.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  The January 2013 opinion provides probative weight against the Veteran's claim.  

The Veteran has not advanced any lay evidence regarding the nexus element of his service connection claim.  For example, he has not asserted when his symptoms began or listed any causal event in service other than his exposure to asbestos.  He has stated multiple times that he has been diagnosed with sleep apnea and uses a CPAP machine.  This is not in dispute.  At issue in this case is whether his sleep apnea is related to service.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for sleep apnea because the nexus element of a service connection claim has not been satisfied.  Shedden, 381 F.3d at 1166-67.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

III. Increased Rating for Pleural Plaques

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in March 2012.  

The Veteran's pleural plaques are evaluated under Diagnostic Code 6833, asbestosis.  Disabilities evaluated under Diagnostic Codes 6825 through 6833 are rated using the General Rating Formula for Interstitial Lung Disease (General Rating Formula).  38 C.F.R. § 4.97 (2015).  Under the General Rating Formula, an FVC of 75 to 80 percent predicted, or a DLCO (SB) test of 66 to 80 percent predicted warrants a 10 percent rating.  An FVC of 65 to 74 percent predicted or a DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent rating.  An FVC of 50 to 64 percent predicted, or; a DLCO (SB) of 40 to 55 percent predicted, or; a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants a 60 percent rating.  Id.  

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are used for rating purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be performed and explains why.  38 C.F.R. § 4.96 (d)(4) (2015).  When evaluating a disability based upon PFT results, post-bronchodilator results are used unless they are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used.  38 C.F.R. § 4.96 (d)(5) (2015). 

If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case. 38 C.F.R. § 4.96 (d)(2) (2015).

A. Period prior to March 10, 2014

Prior to March 10, 2014, the Veteran's disability was assigned a noncompensable disability rating under the General Rating Formula, which does not provide criteria for such a rating.  However, in instances where the rating schedule does not provide criteria for a noncompensable rating, one shall be assigned.  38 C.F.R. § 4.31 (2015).  

In April 2012, the Veteran underwent a PFT with Dr. S. A., his private physician.  His FVC was 81 percent predicted pre-bronchodilator and 92 percent predicted post-bronchodilator.  A DLCO (SB) test was not performed.  Dr. S. A. noted that the Veteran's diffusion capacity was normal.  The FVC results do not meet the criteria for a 10 percent rating under Diagnostic Code 6833.  

In October 2012, the Veteran underwent a VA examination for his pleural plaques and a PFT as conducted.  His pre-bronchodilator FVC was 81 percent predicted and his post-bronchodilator FVC was 92 percent predicted.  His DLCO (SB) was 83 percent pre-bronchodilator and 97 percent post-bronchodilator.  These PFT results do not meet the criteria for a 10 percent disability rating under Diagnostic Code 6833.  

No PFTs were conducted between October 2012 and March 10, 2014.  

The evidence of record prior to March 10, 2014 does not show that the Veteran had and FVC of 75 to 80 percent predicted, or a DLCO (SB) test of 66 to 80 percent predicted.  Therefore, a 10 percent disability rating prior to March 10, 2014, is not warranted.  38 C.F.R. § 4.97 (2015).  

B. Period Beginning March 10, 2014

On March 10, 2014 Dr. S. A. conducted another PFT.  The Veteran's FVC was 78 percent predicted pre-bronchodilator and 89 percent predicted post-bronchodilator.  His DLCO was 70 percent pre-bronchodilator and a post-bronchodilator result was not reported.  The RO assigned a 10 percent disability rating based on the results of the PFT.  The results do not show that the 30 percent criteria are met.  

In May 2014, a VA examiner was asked to determine if the Veteran's shortness of breath was due to his service-connected pleural plaques or his nonservice-connected emphysema and allergic rhinitis.  The examiner concluded that the Veteran had "mixed restrictive and obstructive findings showing both conditions (NSC COPD/emphysema and s/c pleural plaques) are equally contributing..." to his symptoms.  The examiner noted that, "[the] Veteran has significant reduction diffusing capacity showing pleural plaques are now impacting his respiratory function."  However, no PFT was conducted.  The opinion did not show that the Veteran had an FVC of 65 to 74 percent predicted or a DLCO (SB) of 56 to 65 percent predicted.  

The evidence of record for the period from March 10, 2014 through November 11, 2014 does not show that the Veteran had an FVC of 65 to 74 percent predicted or a DLCO (SB) of 56 to 65 percent predicted.  Therefore, a 30 percent disability rating for the period from March 10, 2014 through November 11, 2012 is not warranted.  38 C.F.R. § 4.97 (2015).  

C. Period beginning November 12, 2014

On November 12, 2014, the Veteran underwent a PFT ordered by Dr. S. A., his private physician.  His FVC was 95 percent predicted pre-bronchodilator and 97 percent predicted post-bronchodilator.  His DLCO was 59 percent predicted.  His DLCO result meets the criteria for a 30 percent rating under Diagnostic Code 6833.  A 30 percent rating is granted, effective November 12, 2014, which is the date of his PFT.  No additional PFTs were conducted after November 12, 2014.  

The results of the November 2014 PFT establish a 30 percent rating.  However, they do not show that the Veteran has an FVC of 50 to 64 percent predicted, or; a DLCO (SB) of 40 to 55 percent predicted, or; a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

At his April 2015 hearing, the Veteran's attorney noted that the November 2014 PFT results satisfied the criteria for a 30 percent rating.  

No additional medical or lay evidence of record shows that the criteria for a 60 percent rating under Diagnostic Code 6833 were met on or after November 12, 2014.  A 60 percent disability rating under Diagnostic Code 6833 is denied.  38 C.F.R. § 4.97 (2015).  

The Board finds that the overall disability picture for the Veteran's pleural plaques is more closely approximated by a 30 percent rating, but no higher, beginning November 12, 2014.  38 C.F.R. § 4.7 (2015).  

D. Extraschedular Consideration

It is important to acknowledge that the Board is remanding a claim for entitlement to a TDIU.  Although both the extraschedular and TDIU aspects of the appeal may concern a Veteran's employability, the TDIU issue is not being remanded in this case due to an incomplete record regarding the effect of his service-connected pleural plaques on his employability.  Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, 762 F.3d 1362 (Fed. Cir. 2014).  Rather, it is being remanded to afford the Veteran his right to one-review on appeal for that issue.  See 38 U.S.C.A. § 7104 (West 2014); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In Brambley v. Principi, 17 Vet. App. 20 (2003), the U. S. Court of Appeals for Veterans Claims noted that the Board's remand of a TDIU claim for additional record development was inconsistent with a finding that the record was sufficient to conclude that the Veteran's service-connected disability did not produce a marked interference with employment for the purposes of extraschedular consideration.  This is distinguishable from this case, where the Board has found that the schedular criteria adequately contemplate the level of the Veteran's disability from his pleural plaques and it need not address whether they result in marked interference with employment.  Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley, 17 Vet. App. at 24.  Furthermore, the first and second Thun elements are interrelated but "...involve separate and distinct analyses," and "...the two inquiries are independent."  Yancy v. McDonald, 2016 WL 747304 (Vet. App. 2016).  Therefore, the extraschedular consideration can be resolved at this time.  These matters are not intertwined.  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran states that he experiences shortness of breath due to his pleural plaques.  The May 2014 VA examiner confirmed that this symptom is caused in part by his service-connected pleural plaques.  As described above, the manifestations of the Veteran's pleural plaques are contemplated by the schedular criteria set forth in the General Rating Formula, which involve objective tests of lung function.  Moreover, the General Rating Formula provides for ratings higher than the 30 percent granted in this decision for functional loss greater than what the Veteran has shown to have had.  

The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected pleural plaques, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy at *9.  


ORDER

Service connection for sleep apnea is denied.  

An initial compensable disability rating for pleural plaques prior to March 10, 2014 is denied.  

A disability rating in excess of 10 percent from March 10, 2014 to November 11, 2014 is denied.  

A 30 percent disability rating for pleural plaques is granted, effective November 12, 2014.  


REMAND

Remand is necessary in this case for the following reasons.  

The Veteran's petition to reopen a claim for service connection for bilateral hearing loss has been denied because the record does not show that it is severe enough to meet the criteria set forth in 38 C.F.R. § 3.385 to be considered a disability for VA purposes.  VA examinations in December 2012 and May 2015 did not contain valid audiogram results.  

However, December 2015 VA audiology records pertinent to his hearing aids refer to an audiogram conducted on September 24, 2014.  In a December 1, 2014 report, it was noted that a September 24, 2014 audiogram showed mild to severe sensorineural hearing loss in one ear and moderate to profound sensorineural hearing loss in the other.  In a December 15, 2014 report, it was noted that the September 24, 2014 audiogram results were "... available in audiogram display."  This audiogram has not been associated with the Veteran's electronic claims file.  On remand, the AOJ should obtain it and associate it with his electronic claims file.  Additionally, if the results of the audiogram are valid and show that his hearing loss meets the threshold criteria to be considered a disability under 38 C.F.R. § 3.385, an addendum etiology opinion should be obtained.  

At his April 2015 hearing, the Veteran testified that he had to retire due to his respiratory disability.  The AOJ should send him a VA Form 21-8940 to assist him with his TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

2. Attempt to obtain any outstanding VA treatment records that may exist and have not already been associated with the Veteran's claims file, specifically including the audiogram conducted on September 24, 2014.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

3. IF AND ONLY IF the findings of the September 24, 2014 audiogram or any other audiogram obtained on remand show that the Veteran's hearing loss reaches the threshold set forth in 38 C.F.R. § 3.385, return the Veteran's claims file to the examiner who conducted the May 2015 audiology examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertion that his exposure to weapons fire and loud engine noises caused his hearing loss.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service, is related to an incident of service, or began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


